  Case 2:20-cv-03282-GW-PVC Document 16 Filed 06/11/20 Page 1 of 1 Page ID #:207
                                                                                              REMAND / JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-3282-GW-PVCx                                            Date      June 11, 2020
 Title             Jeremy Robinson, et al. v. FCA US LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - RULING ON PLAINTIFFS' MOTION TO REMAND
                             [10]


      Plaintiffs move for remand. Defendants maintain that removal was proper but do not oppose
remand in this case. The Court therefore grants Plaintiffs' motion to remand. The parties will bear their
own costs.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
